                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,             :       Case No. 3:09-cr-109


                                                              District Judge Walter H. Rice
       -   vs   -                                             Magistrate Judge Michael R. Merz

PIERRE O. COLQUITT,

                               Defendant.             :



        ORDER TO THE CLERK AND FINDING MOTION MOOT


        This criminal case is before the Court on Colquitt’s “Motion to Appeal Docket Number

198” (ECF No. 203). The Clerk shall transmit that document to the Sixth Circuit Court of Appeals

as a notice of appeal.

       To the extent that the filing can be read as a request for a certificate of appealability or a

request to proceed on appeal in forma pauperis, it is moot because Judge Rice has already decided

those questions. Denial of a certificate of appealability is not itself appealable, but can be renewed

in the Court of Appeals as can a motion to proceed in forma pauperis.

February 15, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                  1
2
